Sherwood, C. J.
Motion to set aside judgment rendered on certain special tax-bills issued by the City of Kansas to plaintiff. Divers irregularities wei;e alleged as grounds of the motion. A sale of the lots charged with the lien had taken'place under an execution issued on the judgment, and Corrigan becoming the purchaser and receiver of a deed thereat, had sold and conveyed to a third party, but neither the purchaser nor his grantee were made parties to nor notified of the motion. Eor this reason we concur with the action of the lower court in denying the motion and affirm the judgment.
Aeeirmed.